TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-19-00289-CV


                                      Margarita Brito, Appellant

                                                     v.

                                         Norma Brito, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-002530, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                               MEMORANDUM OPINION


                  The clerk’s record in this appeal was due for filing in this Court on July 3, 2019.

On July 8, 2019, we notified appellant that no clerk’s record had been filed due to her failure to

pay or arrange to pay the trial clerk’s fee for preparing the clerk’s record. The notice requested

that appellant make arrangements for the clerk’s record and submit a status report regarding this

appeal by July 15, 2019. Further, the notice advised appellant that her failure to comply with this

request could result in the dismissal of the appeal for want of prosecution. To date, appellant has

not filed a status report or otherwise responded to this Court’s notice, and the clerk’s record has

not been filed.

                  If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established
that she is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or arrange to pay the clerk’s fee for preparing the clerk’s record, this

appeal is dismissed for want of prosecution.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: September 19, 2019




                                                  2